DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	This office action is in response to the amendment filed on 02/18/2022.  Claims 1-12 and 14-21 are pending in this application and have been considered below.  Claims 13 and 22-24 are canceled by the applicant.

3.	Applicant arguments regarding the rejection under 35 U.S.C. 102(a)(1) as being anticipated by LEE et al. (US 20170366244) have been fully considered but they are not persuasive.  The examiner thoroughly reviewed Applicant’s arguments but firmly believes that the cited reference reasonably and properly meets the claimed limitation as rejected.

	Applicant’s argument: Lee fails to disclose or suggest "transmitting, to a location server, an indication comprising beam information defining beams that are suitable to be used for transmitting Positioning Reference Signals (PRS) to the wireless 

Examiner’s response: In paragraph 0115, Lee teaches “the UE may report measurement for PRS resource regarded as the best beam after performing measurement. In this case, an example of the best beam may mean PRS resource (subframe/positioning occasion/symbol) to which the same beam having maximum SINR or maximum received power is applied when different beams are applied in a unit of ‘single/plural subframes within positioning occasion’, ‘positioning occasion’ or ‘PRS symbol’”.  The best beam interpreted to be “beams that are suitable to be used for transmitting”.  
Also, Applicants are remained that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claim.  So the Examiner considers “base station” to be “location server” within the broad meaning of the term.  The Examiner is not limited to Applicant’s definition, which is not specifically set forth in the claims.  In re Tanaka et al., 193 USPQ 139, (CCPA) 1977.


4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-12 and 14-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE et al. (US 20170366244) (hereinafter Lee) (Lee is disclosed in the IDS filed by the applicant on 03/02/2021).

    PNG
    media_image1.png
    242
    328
    media_image1.png
    Greyscale

	Regarding claims 1 and 21:
As shown in figures 1-14, Lee discloses a method, performed in a wireless device, for obtaining position information of user equipment (UE) (see UE in figures 12-14) in a wireless communication system (see figure 8) (par 0009-0010), the method comprising:
transmitting, to a location server (see eNB in figure 12), an indication comprising beam information defining beams that are suitable to be used for transmitting Positioning Reference Signals (PRS) to the wireless device (par 0013, 0115, 0126); 
receiving, from a network, control signaling comprising PRS scheduling information for upcoming transmission of the PRS (see par 0097-0103); 
performing measurements on the PRS based on the PRS scheduling information that was received (par 0104); and
providing the measurements to the location server (figure 13 shows that the measurement is provided to the serving eNB 132) (par 0122). 
Lee also teaches a processor (see 21 in figure 14); and a memory (see 22 in figure 14) coupled to the processor (see 21 in figure 14), the memory comprising computer readable program code embodied therein (par 0132-0133) as recited in claim 21.

	Regarding claim 11:
As shown in figures 1-14, Lee discloses a method, performed in a location server (see eNB in figure 12-14), for obtaining position information of user equipment (UE) (see UE in figures 12-14) in a wireless communication system (see figure 8) (par 0009-0010), the method comprising: In re: Basuki PRIYANTO et al. PCT Application No.: PCT/US2019/047476 Filed: August 21, 2019 Page 5 
receiving, from the UE (see S1330 in figure 13), an indication comprising beam information defining beams that are suitable to be used for Positioning Reference Signals (PRS) for the UE (see par 0097-0103); 
transmitting, to the UE, control signaling comprising PRS scheduling information for upcoming transmission of the PRS based on the beam information that was received (par 0013, 0115, 0126); 
triggering (S1310 in figure 13) transmission of the PRS to the UE (see figures 12-13) (par 0122-0126); and 
receiving (see S1330 in figure 13), from the UE, measurements on the PRS that was transmitted to the UE (see par 0097-0103).

Regarding claims 2 and 12:
Lee further discloses wherein the PRS scheduling information comprises information indicating cells and beams in which PRS is transmitted (abstract).  

Regarding claim 3:
Lee further discloses wherein the PRS scheduling information further comprises a time and/or a frequency in which PRS is transmitted (par 0087, 0108).  

Regarding claims 4 and 14:
Lee further discloses wherein the PRS are received from one or more base stations (figure 12 shows plurality of PRS are received from eNB (base station).  See step S1201), responsive to a PRS order from a positioning node (see UE in figure 12), using a given beam that is suitable to be used for transmitting PRS, at a given time (par 0013, 0115, 0126).  

Regarding claim 5:
Lee further discloses wherein the performing measurements the PRS comprises: performing Observed Time Difference of Arrival (OTDOA) measurements based on the PRS (par 0078, 0091, 0107); andIn re: Basuki PRIYANTO et al. PCT Application No.: PCT/US2019/047476Filed: August 21, 2019Page 4communicating Reference Signal Time Different Measurement (RSTD) information based on the OTDOA measurements (par 0078, 0081-0083, 0091, 0107).  

Regarding claims 6 and 16:
Lee further discloses receiving prior to the transmitting the indication, a positioning request from the network, responsive to a trigger event (see figures 9-11, par 0097). 

Regarding claims 7 and 17:
Lee further discloses receiving the PRS scheduling information from a positioning node, using LTE positioning protocol, LPP (par 0080).  

Regarding claims 8 and 18:
Lee further discloses providing an update (transmitting PRS related information interpreted to be providing an update) to a positioning node responsive to determining that the position information of the UE has changed, wherein the update comprises to an update to a cell and/or a beam (information related beam direction interpreted to be update to a beam) (par 0009-0010).  

Regarding claims 9 and 19:
Lee further discloses receiving, from the network, additional control signaling (par 0044) comprising updated PRS scheduling information, responsive to the providing the update (par 0045, 0113).  

Regarding claims 10 and 20:
Lee further discloses receiving subsequent PRS signals on an updated beam associated with the updated PRS scheduling information (transmitting PRS related information interpreted to be providing an update) (par 0009-0010); and providing updated measurements comprising an updated UE position information (par 0009-0010), responsive to the receiving the subsequent PRS signals (figure 12 shows  an updated UE position information responsive receiving the subsequent PRS signals).

Regarding claim 15:
Lee further discloses transmitting a positioning request to the UE, responsive to an authority request (figures 12-13 shows transmitting a positioning request to the UE, responsive to an authority request).


Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/           Primary Examiner, Art Unit 2631